Citation Nr: 9922997	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 5, 1998 
for a grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from May 1964 
to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for PTSD and assigned a 30 percent rating, 
effective January 5, 1998.

The Board notes that it has recharacterized the issue of 
entitlement to a rating in excess of 30 percent for PTSD in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. 132 (1999), emphasis in the original.  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as a claim for an increased disability 
rating for the appellant's service-connected PTSD, rather 
than as a disagreement with the original rating award for 
this disability.  Moreover, the Board has identified a 
discrepancy with respect to the effective date of grant of 
service connection for PTSD.  As the proper issue of 
adjudication is entitlement to an increased original 
disability rating the Board finds that the issue of 
entitlement to an earlier effective date is inextricably 
intertwined with the issue involving the initial rating of 
the veteran's service connected PTSD.  

In June 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for an increased original rating 
for his service connected PTSD in this case is shown to be 
well grounded, but the duty to assist him in its development 
have not yet been fulfilled.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

At the June 1999 hearing the veteran indicated that he had 
been evaluated by VA of vocational rehabilitation purposes in 
1988.  The Board does not find any such records in the claims 
file.  The RO should attempt to locate all of the veteran's 
vocational rehabilitation records, if they exist.

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also at the 1999 hearing the veteran indicated that he was 
receiving Social Security disability benefits for his service 
connected PTSD.  The RO must retrieve these records.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also held, that in the 
case of a claim for an increased rating, VA must obtain 
Social Security Administration decisions and records which 
have bearing on the veteran's claim.  Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993). 

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder, if one 
exists, and associate it with the claims 
folder.

2.The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain the veteran's VA 
treatment records for his PTSD for the 
period of time subsequent to March 1999. 
The veteran indicated in his 1999 hearing 
that he was treated at VAMC Birmingham, 
however, review of the records in the 
claims file also show records from VAMC 
Tuscaloosa.  The RO should check for 
treatment records at VAMC Birmingham, 
VAMC Tuscaloosa, and VAMC Montgomery.  
All information obtained should be made 
part of the file.  

4.  If, and only if, the RO feels that 
another VA psychiatric examination of the 
veteran is needed to adequately rate the 
veteran's service connected PTSD, then 
the appropriate examination should be 
ordered.  

5.  Subsequently, the RO should consider 
the issue of entitlement to an increased 
original rating for the veteran's service 
connected PTSD.  In this regard,  the RO 
is reminded that staged ratings, 
different ratings for different periods 
of time, based on the medical evidence of 
record are permitted.  Fenderson v. West, 
12 Vet. App. 119 (1999).

6.  The RO should consider the issue of 
Entitlement to an effective date prior to 
January 5, 1998 for a grant of service 
connection for PTSD.  In this regard the 
RO should give full consideration to the 
VA Form 21-4138 submitted by the veteran 
and received at the RO on January 23, 
1996.  The RO should also give full 
consideration to three VA discharge 
summaries which are of record and are 
dated in 1996. 

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



